DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on May 28thth, 2020. Claims 1-11 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Korean Patent Application No. KR10-2019-0158007, filed on December 2nd, 2019.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations 
“hologram image reproducer configured to” in claim 1.
“input device configured to” in claim 1.
“hologram modules configured to” in claim 3.
“smart device configured to” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in 

 Claims 1-11 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claim 1, claim element “hologram image reproducer configured to” is a limitation that invokes 35 U.S.C. 112(f) sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed hologram generation function. Examiner notes that Applicant’s Specification recites that the hologram image reproducer records and reproduces an interference signal by overlapping light for generating 3-D images (See at least Pg. 11, Lines 12-15). However, Examiner is unable to find the corresponding structure in the Specification for performing the claimed hologram generation function. It is unclear what structure is performing the function and how the interference signal is being generated. Applicant’s Specification appears to only describe the hologram image reproducer in terms of the functions it performs. Therefore, claim 1 is rejected under 35 U.S.C. 112(a), first paragraph. Examiner notes that claims 2-11 depend from claim 1.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claim 1, claim element “hologram image reproducer configured to” is a limitation that invokes 35 U.S.C. 112(f) sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed hologram generation function. Examiner notes that Applicant’s Specification recites that the hologram image reproducer records and reproduces an interference signal by overlapping light for generating 3-D images (See at least Pg. 11, Lines 12-15). However, Examiner is unable to find the corresponding structure in the Specification for performing the claimed hologram generation function. It is unclear what structure is performing the function and how the interference signal is being generated. Applicant’s Specification appears to only describe the hologram image reproducer in terms of the functions it performs. Therefore, claim 1 is rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 2-11 depend from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, and in view of Watkins, US 20020093565 A1, hereinafter referred to as Boesl, Jiang, and Watkins, respectively.
As to claim 1, Boesl discloses a hologram switch system of a seat for vehicles, the hologram switch system comprising: 
one or more hologram image reproducers mounted on an upper end of a seat back, and configured to generate hologram images in front of a user (the projector [i.e. hologram image reproducer] transmits radiation or a beam, such as a laser beam, which generates a two- or three-dimensional hologram in a project region, which hologram can be perceived by the vehicle occupants – See at least ¶6; projector openings 20a and 20b mounted on upper end of seat back reproduce hologram image 23 – See at least Fig. 1, Examiner notes that hologram image 23 is projected in front of vehicle seat such that the hologram image is in front of a user); 
an input device configured to input an operation start signal of the one or more hologram image reproducers (projection system has a sensor [i.e. an input device] that is connected to the controller, and may gather particular information and forward this to the controller to actuate a particular illumination state on the projector unit depending on the signal of the sensor  – See at least ¶12); and 
a controller configured to apply an operation signal to the one or more hologram image reproducers in response to the operation start signal input through the input device (projection system has a sensor [i.e. an input device] that is connected to the controller, and may gather particular information and forward this to the controller to actuate a particular illumination state on the projector unit depending on the signal of the sensor  – See at least ¶12).


one or more cameras configured to recognize a position and motion of a user's hand with respect to the hologram images for adjusting the seat as a seat adjustment switching signal; and 
applying a drive control signal to at least one of seat moving apparatuses or seat air-conditioning apparatuses corresponding to the seat adjustment switching signal from the one or more cameras.
However, Jiang teaches hologram images for adjusting the seat (the gesture control and method provides a user interaction paradigm across many different vehicle interior design, such as 4K display, head-up-display, seat-back display for rear passengers, drop-down/flip-down/overhead monitor, 3D display, and holographic display [i.e. hologram images] – See at least ¶56; examples of applications include seat adjustment [i.e. adjusting the seat], etc. – See at least ¶65);
one or more cameras configured to recognize a position and motion of a user's hand with respect to the hologram images for adjusting the seat as a seat adjustment switching signal (a camera may capture a hand gesture [i.e. position and motion] of a user – See at least ¶72; capturing hand gesture with respect to hologram images 3402B – See at least Fig. 34; may determine if a switching signal is detected, the switching signal may be a hand gesture – See at least ¶109; examples of applications include seat adjustment, etc.  – See at least ¶65); and 
applying a drive control signal to at least one of seat moving apparatuses or seat air-conditioning apparatuses corresponding to the seat adjustment switching signal from the one or more cameras (the gesture modules may then trigger a function (e.g., an application such as temperature control app) of the infotainment system by sending a signal or an instruction to the infotainment system [i.e. drive control signal] – See at least ¶82; examples of applications include climate control [i.e. air-conditioning], seat adjustment, etc. – See at least ¶65).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boesl to include the features of hologram images for adjusting the seat; one or more cameras configured to recognize a position and motion of a user's hand with respect to the hologram images for adjusting the seat as a seat adjustment switching signal; and applying a drive control signal to at least one of seat moving apparatuses or seat air-conditioning apparatuses corresponding to the seat adjustment switching signal from the one or more cameras, as taught by Jiang, to provide maximum flexibility for display screen placement and allowing the display screens’ locations beyond the reach of hands of vehicle occupants in a normal sitting position (See at least ¶4 of Jiang). 

The combination of Boesl and Jiang fails to explicitly disclose a camera that is mounted in the upper end of the seat back so as to be received therein and withdrawn therefrom. However, Watkins teaches a camera that is mounted in the upper end of the seat back so as to be received therein and withdrawn therefrom (camera 14 mounted in the upper end of the seat back 10 configured to be received therein and withdrawn therefrom – See at least Fig. 2).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image, outputting the holographic image in front of a user, and deploying a stowable projection surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl and Jiang to include the feature of a camera that is mounted in the upper end of the seat back so as to be received therein and withdrawn therefrom, as taught by Watkins, to save storage space for other vehicle equipment and materials (See at least ¶10 of Watkins). 

The above combination of references fails to explicitly teach that the hologram image reproducer is configured to be received and withdrawn from the upper end of the seat back. However, it would have been obvious to one of ordinary skill in the art to include the feature of configuring the hologram image reproducer to be received and withdrawn from the upper end of the seat back to save storage space for other vehicle equipment and materials, as contemplated by Boesl (See at least ¶16 of Boesl) and Watkins (See at least ¶10 of Watkins). 

As to claim 9, Boesl fails to explicitly disclose wherein the input device comprises a voice recognizer configured to recognize a user's voice command and to transmit the operation start signal to the controller. However, Jiang teaches wherein the input device comprises a voice recognizer configured to recognize a user's voice command and to transmit the operation start signal to the controller (the trigger event [i.e. start signal] may comprise one or more of a hand gesture, a voice [i.e. recognition of voice command], a push a physical button, and a combination thereof – See at least ¶8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boesl to include the feature of wherein the input device comprises a voice recognizer configured to recognize a user's voice command and to transmit the operation start signal to the controller, as taught by Jiang, to provide a hands-free method of deployment that improves safety of the driver by avoiding unnecessary distraction from primary vehicle operations.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, and in view of Watkins, US 20020093565 A1, as applied to claim 1 above, and further in view of Rose, US 20210001785 A1, hereinafter referred to as Boesl, Jiang, Watkins, and Rose, respectively.
	As to claim 2, Boesl discloses one or more hologram image reproducers (the projector [i.e. hologram image reproducer] transmits radiation or a beam, such as a laser beam, which generates a two- or three-dimensional hologram in a project region, which hologram can be perceived by the vehicle occupants – See at least ¶6).

The combination of Boesl and Jiang fails to explicitly disclose a camera that is mounted in the seat back so as to be received therein and withdrawn therefrom. However, Watkins teaches a camera camera 14 mounted in the upper end of the seat back 10 configured to be received therein and withdrawn therefrom – See at least Fig. 2).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image, outputting the holographic image in front of a user, and deploying a stowable projection surface. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl and Jiang to include the feature of a camera that is mounted in the upper end of the seat back so as to be received therein and withdrawn therefrom, as taught by Watkins, to save storage space for other vehicle equipment and materials (See at least ¶10 of Watkins). 

The above combination of references fails to explicitly disclose wherein each of the one or more hologram image reproducers and a corresponding one of the one or more cameras are defined as one hologram module, and are mounted in the seat back. However, it would have been obvious to one of ordinary skill in the art to include the feature of a hologram image reproducer and a corresponding camera in a single, cohesive module, mounted in the seat back to save storage space for other vehicle equipment and materials, as contemplated by Boesl (See at least ¶16 of Boesl) and Watkins (See at least ¶10 of Watkins). A person of ordinary skill in the art would have reasonably been able to combine the mounting of the holographic projectors of Boesl with the camera of Jiang to yield one or more hologram 

The combination of Boesl, Jiang, and Watkins fails to explicitly disclose mounting on an elevating apparatus. However, Rose teaches mounting on an elevating apparatus (camera mounted on elevating apparatus as to be received and withdrawn – See at least Fig. 11(a-b)).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, and Watkins to include the feature of mounting on an elevating apparatus, as taught by Rose, to provide certainty to a user with regard to their privacy (See at least ¶5 of Rose).

As to claim 3, Boesl discloses a first hologram image reproducer mounted on an upper left end of the seat back, and a second hologram image reproducer mounted on an upper right end of the seat back (first hologram module mounted on upper left end of seat back 19a, second hologram module mounted on upper right end of seat back 19b – See at least Fig. 1).

the gesture control and method provides a user interaction paradigm across many different vehicle interior design, such as 4K display, head-up-display, seat-back display for rear passengers, drop-down/flip-down/overhead monitor, 3D display, and holographic display – See at least ¶56; examples of applications include climate control, seat adjustment, etc. – See at least ¶65; generated hologram images 3402B – See at least Fig. 34).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boesl to include the feature of generating a hologram image for adjusting movement of the seat, and generating a hologram image for adjusting air-conditioning of the seat, as taught by Jiang, to provide maximum flexibility for display screen placement and allowing the display screens’ locations beyond the reach of hands of vehicle occupants in a normal sitting position (See at least ¶4 of Jiang). 

The above combination of references fails to explicitly disclose wherein each of the one or more hologram image reproducers and a corresponding one of the one or more cameras are defined as one hologram module. However, it would have been obvious to one of ordinary skill in the art to include the feature of a hologram image reproducer and a corresponding camera in a single, cohesive module to 

The combination of Boesl and Jiang fails to explicitly disclose a module mounted on an upper end of the seat back so as to be received therein and withdrawn therefrom. However, Watkins teaches a camera mounted on an upper end of the seat back so as to be received therein and withdrawn therefrom (camera 14 mounted in the upper end of the seat back 10 configured to be received therein and withdrawn therefrom – See at least Fig. 2).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl and Jiang to include the feature of a camera mounted on an upper end of the seat back so as to be received therein and withdrawn therefrom, as taught by Watkins, to save storage space for other vehicle equipment and materials (See at least ¶10 of Watkins). Examiner notes that Watkins fails to explicitly teach a module. However, it would have been obvious to one of ordinary skill in the art to modify the above combination of a holographic image . 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, and in view of Watkins, US 20020093565 A1, and in view of Rose, US 20210001785 A1, as applied to claim 3 above, and further in view of Kawachi, US 20100107121 A1, hereinafter referred to as Boesl, Jiang, Watkins, Rose, and Kawachi, respectively.
As to claim 4, Boesl discloses a hologram image (hologram image 23 – See at least Fig. 1).
The combination of Boesl, Jiang, Watkins, and Rose fails to explicitly disclose using respective arrow switch marks for operating a seat forward and backward position adjustment apparatus, a seat back reclining apparatus, a seat cushion tilting apparatus, a seat height adjustment apparatus, a seat cushion extension apparatus, a lumbar support apparatus, a shoulder adjustment apparatus, and a headrest position adjustment apparatus with a seat image. However, Kawachi teaches using respective arrow switch marks for operating a seat forward and backward position adjustment apparatus, a seat back reclining apparatus, a seat cushion tilting apparatus, a seat height adjustment apparatus, a seat cushion extension apparatus, a lumbar support apparatus, a shoulder adjustment apparatus, and a headrest position adjustment apparatus with a seat image (the display control section determines one of the arrow buttons which has been touched by a user, and generates a seat adjustment signal for operating the seat adjustment section, based on the one of the arrow buttons – See at least ¶6; adjustments for front/back position, reclining, cushion edge [i.e. tilting], vertical position [i.e. height], cushion length [i.e. cushion extension], lumbar support, shoulder support, headrest – See at least Fig. 4]). 
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle. Kawachi teaches adjusting various subcomponents of a vehicle seat using interactive arrow symbols to control said subcomponents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, Watkins, and Rose to include the feature of using respective arrow switch marks for operating a seat forward and backward position adjustment apparatus, a seat back reclining apparatus, a seat cushion tilting apparatus, a seat height adjustment apparatus, a seat cushion extension apparatus, a lumbar support apparatus, a shoulder adjustment apparatus, and a headrest position adjustment apparatus with a seat image, as taught by Kawachi, to avoid the inconvenience and difficulty of visually identifying the lever direction on tradition vehicle seat adjustment levers (See at least ¶2 of Kawachi).

As to claim 5, Boesl discloses a hologram image combining marks, and marks appearing in different colors (a first block mark 23, a second block mark 25 [i.e. combining hologram marks] – See at least Fig. 3; projection system controls the projector depending on a signal of a specified beam state such as different beam colors [i.e. marks appearing in different colors] – See at least ¶11).

The combination of Boesl, Jiang, Watkins, and Rose fails to explicitly disclose adjusting air-conditioning of the seat by adjusting a level of a ventilation apparatus and adjusting a level of a heating wire apparatus. However, Kawachi teaches adjusting air-conditioning of the seat by adjusting a level of a ventilation apparatus and adjusting a level of a heating wire apparatus (heater [i.e. heating wire apparatus], ventilator [i.e. ventilation apparatus] – See at least Fig. 4).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle. Kawachi teaches adjusting various subcomponents of a vehicle seat using interactive arrow symbols to control said subcomponents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, Watkins, and Rose to include the feature of adjusting air-conditioning of the seat by adjusting a level of a ventilation apparatus and adjusting a level of a heating wire apparatus, as taught by Kawachi, to avoid the inconvenience and difficulty of visually identifying the lever direction on tradition vehicle seat adjustment levers (See at least ¶2 of Kawachi). The above combination of references fails to explicitly disclose a first block mark and a second block mark appearing in different colors. However, it would have been obvious to one of ordinary skill in the art to include the feature of displaying the air-conditioning hologram marks in two different colors because it is well known in the art to differentiate between heating and cooling .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, in view of Watkins, US 20020093565 A1, and in view of Rose, US 20210001785 A1, as applied to claim 2 above, and further in view of Hong, US 20110031796 A1, hereinafter referred to as Boesl, Jiang, Watkins, Rose, and Hong, respectively.
As to claim 6, Boesl discloses a hologram image reproducer (the projector [i.e. hologram image reproducer] transmits radiation or a beam, such as a laser beam, which generates a two- or three-dimensional hologram in a project region, which hologram can be perceived by the vehicle occupants – See at least ¶6).
Boesl fails to explicitly disclose a camera. However, Jiang teaches a camera (a camera may capture a hand gesture [i.e. position and motion] of a user – See at least ¶72). 
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boesl to include the feature of a camera, as taught by Jiang, to provide maximum flexibility for display screen placement and allowing the display screens’ locations beyond the reach of hands of vehicle occupants in a normal sitting position (See at least ¶4 of Jiang).

The combination of Boesl, Jiang, Watkins, and Rose fails to explicitly disclose wherein each of the elevating apparatuses comprises: 
a motor mounted at a designated position of a seat back frame of the seat back and configured to be driven by a control signal from the controller; 
a lead screw connected to a rotating shaft of the motor; 
an elevating bracket coupled to the lead screw and configured to be raiseable and lowerable; and 
a support bracket having a front surface portion and a rear surface portion coupled to the elevating bracket.
However, Hong teaches wherein each of the elevating apparatuses comprises:
DB1/ 114218578.1a motor mounted at a designated position of a seat back frame of the seat back and configured to be driven by a control signal from the controller (there is provided a height control unit of a headrest for a seat of a vehicle, including a bracket fixed to an inner frame of a seat back, a motor fixed on a side of the bracket – See at least ¶10; motor 50 – See at least Fig. 3a); 
a lead screw connected to a rotating shaft of the motor (a lead screw axially supported at a lower end by a stopper plate so as to be driven forward or backward towards a lower part of the bracket via a reduction gear box by the motor – See at least ¶10; lead screw 60 – See at least Fig. 3a); 
an elevating bracket coupled to the lead screw and configured to be raiseable and lowerable (lead screw being screw-coupled with the nut 78 [i.e. elevating bracket] of the carrier 70 – See at least ¶31; nut 78 [i.e. elevating bracket] – See at least Fig. 4; a carrier screw-coupled with the lead screw to be lifted or lowered by the guide of the lifting rods – See at least ¶10); and 
a support bracket having a front surface portion and a rear surface portion coupled to the elevating bracket (a carrier [i.e. support bracket] screw-coupled with the lead screw to be lifted or lowered by the guide of the lifting rods – See at least ¶10; nut 78 [i.e. elevating bracket] coupled with carrier 70 [i.e. support bracket] – See at least Fig. 4).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle. Hong teaches using a lead screw in an elevating mechanism of a vehicle seat component, including an electric motor and a lead screw.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, Watkins, and Rose to include the features of wherein each of the elevating apparatuses comprises: a motor mounted at a designated position of a seat back frame of the seat back and configured to be driven by a control signal from the controller; a lead screw connected to a rotating shaft of the motor; an elevating bracket coupled to the lead screw and configured to be raiseable and lowerable; and a support bracket having a front surface portion and a rear surface portion coupled to the elevating bracket, as taught by Hong, to avoid the disadvantage of having to manipulate a fixing lever of a lifting rod or operate similar manual mechanisms to position subcomponents of a seat (See at least ¶7 of Hong).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, in view of Watkins, US 20020093565 A1, in view of Rose, US 20210001785 A1, and in view of Hong, US 20110031796 A1, as applied to claim 6 Yajima, US 20160170482 A1, hereinafter referred to as Boesl, Jiang, Watkins, Rose, Hong, and Yajima, respectively.
As to claim 7, the combination of Boesl, Jiang, Watkins, and Rose fail to explicitly disclose wherein the rear surface portion of the support bracket is coupled to the elevating bracket. However, Hong teaches wherein the rear surface portion of the support bracket is coupled to the elevating bracket (a carrier [i.e. support bracket] screw-coupled with the lead screw to be lifted or lowered by the guide of the lifting rods – See at least ¶10; nut 78 [i.e. elevating bracket] coupled with carrier 70 [i.e. support bracket] – See at least Fig. 4).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle. Hong teaches using a lead screw in an elevating mechanism of a vehicle seat component, including an electric motor and a lead screw.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, Watkins, and Rose to include the feature of wherein the rear surface portion of the support bracket is coupled to the elevating bracket, as taught by Hong, to avoid the disadvantage of having to manipulate a fixing lever of a lifting rod or operate similar manual mechanisms to position subcomponents of a seat (See at least ¶7 of Hong).

the camera is joined to the camera joint portion via a ball joint and can be rotationally moved in any direction including the upper, lower, right, and left directions – See at least ¶533).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle. Hong teaches using a lead screw in an elevating mechanism of a vehicle seat component, including an electric motor and a lead screw. Yajima teaches controlling a camera of a holographic display apparatus on a ball joint such that the camera may move in any direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, Watkins, Rose, and Hong to include the feature of a ball joint configured to adjust an angle in upward and downward directions and in leftward and rightward directions, as taught by Yajima, to minimize camera footprint in applications where space may be limited. 

As to claim 8, the combination of Boesl, Jiang, and Watkins fails to explicitly disclose wherein each of the elevating apparatuses further comprises a cover configured to cover an opening, the cover a cover of the camera arrangement 1 serves as the operating element 3 – See at least ¶52; cover 3 above elevating camera 2  – See at least Fig. 11).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Rose teaches elevating a camera for detecting users in a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, and Watkins to include the feature of the elevating apparatuses further comprises a cover configured to cover an opening defined in the seat back, the cover being disposed above the respective camera, as taught by Rose, to provide certainty to a user with regard to their privacy (See at least ¶5 of Rose).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, and in view of Watkins, US 20020093565 A1, as applied to claim 1 above, and further in view of Karafin et al., US 20200290513 A1, hereinafter referred to as Boesl, Jiang, Watkins, and Karafin, respectively.
As to claim 10, the combination of Boesl, Jiang, and Watkins fails to explicitly disclose wherein the input device comprises a smart device configured to transmit the operation start signal to the display system may dynamically update one or more holographic objects responsive to an event, including a cell phone call [i.e. a smart device] – See at least ¶127).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image, outputting the holographic image in front of a user, and deploying a stowable projection surface.  Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. Watkins teaches mounting a camera in the upper end of a seat back and configuring the camera to be received therein and withdrawn therefrom. Karafin teaches displaying holographic images for augmentation of a vehicle including using a smart device to trigger holographic events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, and Watkins to include the feature of wherein the input device comprises a smart device configured to transmit the operation start signal to the controller, as taught by Karafin, to improve user experience and convenience by integrating personal devices with a vehicle system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boesl et al., US 20200223341 A1, in view of Jiang et al., US 20190302895 A1, and in view of Watkins, US 20020093565 A1, as applied to claim 1 above, and further in view of Yajima, US 20160170482 A1, hereinafter referred to as Boesl, Jiang, Watkins, and Yajima, respectively.
As to claim 11, Boesl fails to explicitly disclose sensing the position and motion of the user’s hand. However, Jiang teaches sensing the position and motion of the user’s hand (a camera may capture a hand gesture [i.e. position and motion] of a user – See at least ¶72).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boesl to include the feature of sensing the position and motion of the user’s hand, as taught by Jiang, to provide maximum flexibility for display screen placement and allowing the display screens’ locations beyond the reach of hands of vehicle occupants in a normal sitting position (See at least ¶4 of Jiang).

The combination of Boesl, Jiang, and Watkins fails to explicitly disclose wherein each of the one or more cameras comprises a wide angle camera configured to magnify a range. However, Yajima teaches wherein each of the one or more cameras comprises a wide angle camera configured to magnify a range (the camera may be a wide angle lens such as a fish-eye lens – See at least ¶535, Examiner notes that a wide angle lens necessarily includes magnifying a range of a camera’s field of view).
Boesl discloses projecting a holographic image by a holographic projector mounted in the upper seat back of a vehicle seat, including a controller that receives information pertaining to the holographic image and outputs the holographic image in front of a user. Jiang teaches capturing user hand gestures with respect to a holographic interface and controlling various internal vehicle functions according to said hand gestures, including climate control and adjustments to seat components of a motor vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boesl, Jiang, and Watkins to include the feature of wherein each of the one or more cameras comprises a wide angle camera configured to magnify a range of sensing the position and motion of the user's hand, as taught by Yajima, to minimize camera footprint in applications where space may be limited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668